Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 6/12/2019.

	The status of the claims is as follows:
		Claims 1-9 and 11-19 are herein addressed in detail below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO publication 2014/064297 A1 to Nicholls et al. in view of Sadler et al. (2006/0049920 A1).
WO publication 2014/064297 A1 to Nicholls et al. disclose both a method and control system comprising a motor vehicle (3), a motorizes control unit (7), a controller (9) for controlling an actuator to open and close a tailgate (5), a locking mechanism to lock and unlock the tailgate (5)a tailgate triggering acknowledger (39) in communication with a user (D,  fob (19), phone, etc…) to control the tailgate actuator and locking 
WO publication 2014/064297 A1 to Nicholls et al. fail to specifically disclose the haptic feedback/output on a cell phone.
Sadler et al. (2006/0049920 A1) disclose the use of a cell phone to produce and trigger effect of a haptic, audio, and visual feedback to a user.
It would have been obvious before the effective filing date of the claimed invention to provide haptic feedback/output to WO publication 2014/064297 A1 to Nicholls et al. via a cell phone as taught by Sadler et al. (2006/0049920 A1) since a cell phone is used by all and provides and controls everyday functions and the use of a cell phone in combination with a controller that utilizes haptic feedback allows one to operate and control a motorized closure element with the function of alerts to allow the opening and closing criterion to be performed through a controller.  

Several patents have been cited which disclose haptic outputs in portable devices.

Applicant’s arguments with respect to claim(s) 1-9 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The applicant is reminded that the AFTER FINAL PILOT 2.0 has been extended for the applicant’s convenience.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.